      Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 1 of 9

                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   BLEICHMAR FONTI & AULD LLP                      QUINN EMANUEL URQUHART &
     Lesley Weaver (Cal. Bar No. 191305)             SULLIVAN, LLP
 2   555 12th Street, Suite 1600                     Andrew H. Schapiro (admitted pro hac vice)
     Oakland, CA 94607                               andrewschapiro@quinnemanuel.com
 3
     Tel.: (415) 445-4003                            191 N. Wacker Drive, Suite 2700
 4   lweaver@bfalaw.com                              Chicago, IL 60606
                                                     Tel: (312) 705-7400
 5   KAPLAN FOX & KILSHEIMER LLP                     Fax: (312) 705-7401
     David A. Straite (admitted pro hac vice)
 6   850 Third Avenue                                Stephen A. Broome (CA Bar No. 314605)
     New York, NY 10022                              sb@quinnemanuel.com
 7
     Tel.: (212) 687-1980                            Viola Trebicka (CA Bar No. 269526)
 8   dstraite@kaplanfox.com                          violatrebicka@quinnemanuel.com
                                                     865 S. Figueroa Street, 10th Floor
 9   Laurence D. King (Cal. Bar No. 206423)          Los Angeles, CA 90017
     1999 Harrison Street, Suite 1560                Tel: (213) 443-3000
10   Oakland, CA 94612                               Fax: (213) 443-3100
11   Tel.: (415) 772-4700
     Fax: (415) 772-4707                             Counsel for Defendant; additional counsel
12                                                   listed in signature blocks below
     SIMMONS HANLY CONROY LLC
13   Jason ‘Jay’ Barnes (admitted pro hac vice)
     112 Madison Avenue, 7th Floor
14   New York, NY 10016
15   Tel.: (212) 784-6400
     jaybarnes@simmonsfirm.com
16
     Counsel for Plaintiffs; additional counsel
17   listed in signature blocks below
18                         UNITED STATES DISTRICT COURT
                 NORTHERN DISTRICT OF CALIFORNIA – SAN JOSE DIVISION
19
20   PATRICK CALHOUN, et al., on behalf of            Case No. 5:20-cv-5146-LHK-SVK
     themselves and all others similarly situated,
21                                                    JOINT LETTER BRIEF RE: GOOGLE’S
            Plaintiffs,
22                                                    MOTION FOR A PROTECTIVE ORDER
            v.                                        AND PLAINTIFFS’ CROSS-MOTION
23                                                    FOR DISCOVERY
     GOOGLE LLC,
24       Defendant.                                   Referral: Hon. Susan van Keulen, USMJ
25

26

27

28
                                                   1                 Case No. 5:20-cv-5146-LHK-SVK
                 JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                  CROSS-MOTION FOR DISCOVERY
       Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 2 of 9

                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1                                                                                     February 5, 2021
     Submitted via ECF
 2
   Magistrate Judge Susan van Keulen
 3
   San Jose Courthouse
 4 Courtroom 6 - 4th Floor
   280 South 1st Street
 5 San Jose, CA 95113

 6          Re:     Joint Letter Brief re Google’s Motion for a Protective Order
                    Calhoun v. Google LLC, Case No. 5:20-cv-5146-LHK-SVK (N.D. Cal.)
 7

 8 Dear Magistrate Judge van Keulen:

 9          Pursuant to Your Honor’s June 2020 Civil Scheduling and Discovery Referral Matters

10 Standing Order, Plaintiffs and Google LLC (“Google”) submit this joint statement regarding

11 Google’s Motion for a Protective Order and Plaintiffs’ Cross-Motion for Discovery. Counsel for

12 the parties have met and conferred and reached an impasse on these issues. There are 301 days

13 until the close of fact discovery. Dkt. 83. A trial date has not yet been set. Ex. A contains Google’s

14 proposed order and Exhibit B contains Plaintiffs’ proposed order. Exhibit C is Plaintiffs’ Rule

15 30(b)(6) Notice.

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                    2                 Case No. 5:20-cv-5146-LHK-SVK
                  JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                   CROSS-MOTION FOR DISCOVERY
        Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 3 of 9

                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1                                       GOOGLE’S STATEMENT
 2           Plaintiffs are demanding that Google preserve data logs in its possession that reflect any
     event-level data of any Chrome user in the United States. Those logs collect             of event-level
 3   data entries every day. Plaintiffs’ demand that Google suspend its standard retention policies for
     these logs (typically                  , unless the data is deleted earlier by individual users) would
 4
     require Google to store an estimated                  of additional data every 30 days. This would be
 5   an unprecedented preservation effort that would require inordinate engineering and storage
     resources, cost millions of dollars, and require Google to flout its legal obligations and promises in
 6   its Privacy Policy. Plaintiffs do not and cannot articulate a need for such enormous volumes of data;
     rather, they speculate that they might need some portion of it. Plaintiffs thus demand that Google
 7   preserve the entire beach in case they later decide that they could use a few grains of sand.
 8
           Plaintiffs aver Google’s refusal to meet this blunderbuss demand would constitute
 9 “spoliation,” leaving Google little choice but to seek the Court’s intervention. Google respectfully
   requests that the Court find that Plaintiffs’ preservation demand is wholly disproportionate to the
10 needs of the case, and order that Google need not suspend the standard retention periods applicable
   to the applicable logs. Google has articulated a reasonable preservation compromise that is tailored
11 to the needs of this case as further explained in Section B (“Google’s Compromise”).

12
              Plaintiffs’ demand is entirely disproportionate to this dispute. The Complaint alleges that
13   Google improperly collected data when Plaintiffs used Google’s Chrome browser to visit websites
     that use Google’s Analytics and Ad Manager services (the “Services”). Plaintiffs do not dispute that
14   Google’s Privacy Policy disclosed the precise data collection at issue. Nor do they allege they took
     advantage of any of Google’s many privacy controls and features. Instead, they allege Google’s
15   Chrome Privacy Notice led them to believe they could prevent such data collection simply by not
16   enabling a particular feature—Chrome’s “sync” feature. Accordingly, Plaintiffs’ claims turn on the
     narrow question of whether their alleged interpretation of the Chrome Privacy Notice is reasonable
17   (It is not. See Dkt. No. 57.) Plaintiffs have failed to show that the indiscriminate preservation they
     seek is necessary to proving their claims.
18
            Discovery must be “proportional to the needs of the case.” Fed. R. Civ. P. 26(b)(1). “This
19 district recognizes that the proportionality principle applies to the duty to preserve potential sources
20 of evidence.” Lord Abbett Mun. Income Fund, Inc. v. Asami, 2014 WL 5477639, at *3 (N.D. Cal.
   Oct. 29, 2014) (cost of $500 per month to store computers outweighed the likely benefit of
21 maintaining the computers). A party need not preserve data beyond what is truly “needed to
   prosecute th[e] case.” FTC v. DirecTV, Inc., 2016 WL 7386133, at *5 (N.D. Cal. Dec. 21, 2016) (no
22 prejudice where although preservation was not perfect, it was sufficient for stated need); N.D. Cal.
   Guideline 1.03 (proportionality standard set forth in Rule 26(b)(1) applies to preservation of
23
   information); see also Fed. R. Civ. P. 37(e) Adv. Comm. Notes (2015) (“[P]erfection in preserving
24 all relevant electronically stored information is often impossible.”). Plaintiffs’ demand that Google
   preserve every data log reflecting any event-level data of any Chrome user that visited a website
25 that uses the Services eviscerates this basic principle.

26         First, the data logs consist of        of entries per day, and include data reflecting the
   activity of millions of users who are not putative class members and whose data cannot be
27
   reasonably segregated from the logs. Google estimates that suspending preservation of these logs—
28 assuming it is even feasible—would result in an additional               of data every thirty days.
                                                    1                 Case No. 5:20-cv-5146-LHK-SVK
                  JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                   CROSS-MOTION FOR DISCOVERY
Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 4 of 9
Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 5 of 9
        Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 6 of 9

                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1 2020 (Dkt. 44) at 4. Worse, when the parties negotiated an ESI Protocol (approved by this Court
   last month in modified form), Google agreed that all relevant ESI “created or received between July
 2 27, 2014 and the present will be preserved.” Dkt. 96, ¶ 5(a). Google pre-negotiated two exceptions
   to the preservation obligation (backup systems for disaster recovery, and systems no longer in use
 3
   that cannot be accessed), see id. ¶ 5(b), but the parties agreed that any other exemption from
 4 preservation duties would require additional negotiation. Id. ¶ 5(c). The Court also held oral
   argument on the proposed ESI Protocol last month and Google again never mentioned that it was
 5 destroying relevant evidence contrary to preservation obligations in the Protocol.

 6           On January 20, 2021, Google identified for the first time that “event logs” had already been
     destroyed and that Google would not prevent further destruction. The next day, Plaintiffs requested
 7
     in writing that Google confer regarding the data destruction; sought additional information including
 8   samples of data being destroyed; requested an accounting of what relevant data has been destroyed;
     and requested that Google identify a corporate representative to sit for a Rule 30(b)(6) on this narrow
 9   topic. On January 29, 2021, Google also disclosed the existence of separate sync traffic logs and
     confirmed that they, too, are not being preserved. Plaintiffs also formally noticed the deposition,
10   limiting it to these narrow topics. See Notice, attached as Exhibit C. However, before meeting and
11   conferring about the notice – a conference Plaintiffs specifically requested to attempt a negotiated
     solution – Google presented Plaintiffs with the surprise motion above for protective order.
12
           Google has refused all of Plaintiffs’ requests. Google refuses to suspend the destruction of
13 relevant data; refuses to provide an accounting or representative samples; and refuses to provide an
   expedited deposition. Instead, Google seeks a broad protective order blessing its unauthorized past
14 data destruction and permitting future data destruction, without the benefit of a factual record.

15 Plaintiffs oppose the request, and instead propose an expedited plan to gather the facts necessary for
   Plaintiffs and the Court to weigh in on an informed basis.
16
           Plaintiffs’ Response to Google’s Request for a Protective Order and Plaintiffs’
17 Counter-Proposal: The Court should reject Google’s motion for a protective order and instead
   grant Plaintiffs’ counter-proposal for expedited discovery including a 30(b)(6) deposition with the
18 focused topics in the attached Exhibit C. Plaintiffs also request an emergency hearing next week.

19
           First, Google provides the Court with no evidentiary support for its extraordinary request to
20 destroy obviously relevant data in the future. Even if bare representations of counsel could substitute
   for evidence, the short outline of facts above does not come close to providing the Court or Plaintiffs
21 with the information necessary to know what precisely is being destroyed. Google refuses to produce
   documents describing the logs, Google’s retention policies, exemplars, or to discuss sampling or
22
   what steps it could take mitigate ongoing destruction.2 The burden is not on Plaintiff to explain why
23 Google must preserve relevant evidence. The burden is on the party who proposes to destroy the
   evidence. But Google is asking after the fact for a judicial pardon based on representations by its
24 counsel on no factual record for both past and future destruction of material evidence. This cannot
   be the code of conduct in the Northern District of California.
25
26      2
        For this reason, Google’s proposal above to preserve only the “underlying data associated with
   each Plaintiff’s Google Account(s) as recorded in the Ad Manager and Analytics logs that are
27                       ” is not reassuring. With no factual record, it is unclear what data is included
28 and excluded   in this offer, but for certain it is only for four people and excludes data
                                          . It does not identify what was deleted relating to those four.
                                                          4                    Case No. 5:20-cv-5146-LHK-SVK
                   JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                    CROSS-MOTION FOR DISCOVERY
        Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 7 of 9

                       HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                    REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1           The law supports Plaintiffs’ request to take evidence. In Pippins v. KPMG LLP, 279 FRD
     245, 247 (S.D.N.Y. 2012), the defendant sought to preserve a small random sampling of hard drives
 2   from thousands of former employees. Like here, KPMG refused to produce “even one hard drive
     for inspection” or “furnish Plaintiffs’ access to any hard drives.” Id. at 251. Instead, KPMG made a
 3
     series of “take or leave offers” and “sought to have Plaintiffs agree that KPMG only had to preserve
 4   a smaller sample of the hard drives without giving Plaintiffs the opportunity to review the contents
     of any hard drivers first.” Id. The Court denied KPMG’s motion for a protective order because the
 5   record before was “devoid of information necessary to conduct such an analysis.” The court could
     not “possibly balance the costs and benefits of preservations when [it was] missing one side of the
 6   scale (the benefits).” The Court should deny Google’s motion for this reason alone.3
 7
             Further, without evidence, the Court cannot know what the true proportionality metrics are.
 8   Taking Google counsel’s say-so as evidence is prejudicial to Plaintiffs, particularly when the
     representations are based on misrepresentations of Plaintiffs’ positions. For example, counsel’s
 9   assertion that Plaintiffs demanded Google preserve “                   of data” is false and an inversion
     of the parties’ discussions. Proportionality also requires two metrics – burden and benefit – but
10   Google asks this Court to permit data destruction on burden grounds alone, before knowing the
11   benefit – do alternative data sources exist, or are the logs essential to the case? Google doesn’t say.

12            Second, the Court should not prematurely bless Google’s past destruction of relevant
     evidence without first giving Plaintiffs an opportunity to fully brief a spoliation motion following a
13   full factual investigation. Litigants are “under a duty to preserve evidence which [they] know[] or
     reasonably should know is relevant to the action” as soon “as a potential claim is identified.” In re
14   Napster, Inc. Copyright Litig., 462 F.Supp.2d 1060 (N.D. Cal. 2006); accord, The Manual for
15   Complex Litigation (Fourth) § 11.443 (duty to confer prior to destruction). Once the duty takes
     effect, a party is “required to suspend any existing policies related to deleting or destroying files and
16   preserve all relevant documents related to the litigation.” Id. at 1070. Google must comply with
     these rules like any other litigant. It cannot simply destroy relevant evidence without leave of court
17   or agreement of Plaintiffs, particularly in light of a stipulated Court order forbidding it.
18           Plaintiffs therefore respectfully request that the Court deny Google’s motion for a protective
19   order, and instead order expedited discovery and oversight as outlined in Plaintiffs’ proposed order
     accompanying this Joint Submission. As proposed by Plaintiffs, Google would produce all
20   documents related to the retention policies; produce representative samples of the logs; produce all
     documents associated with the four Plaintiffs and their identifiers; produce an accounting of all
21   relevant evidence destroyed since July 27, 2020; and comply with the attached deposition notice on
     or before February 12, 2021. Plaintiffs also respectfully request an emergency discovery hearing
22
     during the week of February 15, 2021.
23

24

25
        3
        Google cites two inapposite cases. In Lord Abbett Mun. Income Fund, Inc. v. Asami, 2014 WL
26 5477639, at *3 (N.D. Cal. Oct. 29, 2014), the evidence that was to be destroyed had already been
   the subject of a forensic review and “there ha[d] been absolutely no showing that they contain
27 relevant evidence.” In FTC v. DirecTV, Inc., 2016 WL 7386133, at *5 (N.D. Cal. Dec. 21, 2016),

28 the complaint was only that “potentially relevant” data was lost after the litigant waited until the
   close of discovery to complain about the spoliation.
                                                     5                    Case No. 5:20-cv-5146-LHK-SVK
                   JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                    CROSS-MOTION FOR DISCOVERY
       Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 8 of 9

                      HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                   REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1   BLEICHMAR FONTI & AULD LLP                     QUINN EMANUEL URQUHART &
                                                    SULLIVAN, LLP
 2   By: /s/ Lesley Weaver
     Lesley Weaver (Cal. Bar No. 191305)            By: /s/ Andrew H. Schapiro
 3   Angelica M. Ornelas (Cal. Bar No. 285929)      Andrew H. Schapiro (admitted pro hac vice)
     Joshua D. Samra (Cal. Bar No. 313050)          andrewschapiro@quinnemanuel.com
 4
     555 12th Street, Suite 1600                    191 N. Wacker Drive, Suite 2700
 5   Oakland, CA 994607                             Chicago, IL 60606
     Tel.: (415) 445-4003                           Tel: (312) 705-7400
 6   Fax: (415) 445-4020                            Fax: (312) 705-7401
     lweaver@bfalaw.com
 7   aornelas@bfalaw.com                           Stephen A. Broome (CA Bar No. 314605)
     jsamra@bfalaw.com                             sb@quinnemanuel.com
 8                                                 Viola Trebicka (CA Bar No. 269526)
     KAPLAN, FOX & KILSHEIMER LLP                  violatrebicka@quinnemanuel.com
 9                                                 865 S. Figueroa Street, 10th Floor
10   By:     /s/ David A. Straite                  Los Angeles, CA 90017
     David A. Straite (admitted pro hac vice)      Tel: (213) 443-3000
11   Aaron L. Schwartz (admitted pro hac vice)     Fax: (213) 443-3100
     850 Third Avenue
12   New York, NY 10022                            Jomaire Crawford (admitted pro hac vice)
     Telephone: (212) 687-1980                     jomairecrawford@quinnemanuel.com
13   Facsimile: (212) 687-7714                     51 Madison Avenue, 22nd Floor
     dstraite@kaplanfox.com                        New York, NY 10010
14                                                 Tel: (212) 849-7000
     Laurence D. King (State Bar No. 206423)       Fax: (212) 849-7100
15
     Mario Choi (State Bar No. 243409)
16   1999 Harrison Street, Suite 1560              Josef Ansorge (admitted pro hac vice)
     Oakland, CA 94612                             josefansorge@quinnemanuel.com
17   Tel.: (415) 772-4700                          1300 I Street NW, Suite 900
     Fax: (415) 772-4707                           Washington D.C., 20005
18   lking@kaplanfox.com                           Tel: (202) 538-8000
                                                   Fax: (202) 538-8100
19   SIMMONS HANLY CONROY LLC
                                                   Jonathan Tse (CA Bar No. 305468)
20
     By:     /s/ Jay Barnes                        jonathantse@quinnemanuel.com
21   Mitchell M. Breit (admitted pro hac vice)     50 California Street, 22nd Floor
     Jason ‘Jay’ Barnes (admitted pro hac vice)    San Francisco, CA 94111
22   An Truong (admitted pro hac vice)             Tel: (415) 875-6600
     Eric Johnson (admitted pro hac vice)          Fax: (415) 875-6700
23   112 Madison Avenue, 7th Floor
     New York, NY 10016                            Thao Thai (CA Bar No. 324672)
24   Tel.: (212) 784-6400                          thaothai@quinnemanuel.com
     Fax: (212) 213-5949                           555 Twin Dolphin Drive, 5th Floor
25   mbreit@simmonsfirm.com                        Redwood Shores, CA 94065
26   jaybarnes@simmonsfirm.com                     Tel: (650) 801-5000
                                                   Fax: (650) 801-5100
27
     Counsel for Plaintiffs                         Counsel for Defendant
28
                                                    6                 Case No. 5:20-cv-5146-LHK-SVK
                  JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                   CROSS-MOTION FOR DISCOVERY
        Case 5:20-cv-05146-LHK Document 102 Filed 02/05/21 Page 9 of 9

                        HIGHLY CONFIDENTIAL – ATTORNEYS’ EYES ONLY
                     REDACTED VERSION OF DOCUMENT SOUGHT TO BE SEALED

 1                  ATTESTATION PURSUANT TO CIVIL LOCAL RULE 5-1(I)(3)

 2
            I, Andrew H. Schapiro, attest that concurrence in the filing of this document has been
 3
     obtained from the other signatories. I declare under penalty of perjury that the foregoing is true and
 4
     correct.
 5

 6
                Executed this 5th day of February, 2020, at Chicago, Illinois.
 7

 8
                                                           Andrew H. Schapiro
 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25
26

27

28
                                                      7                 Case No. 5:20-cv-5146-LHK-SVK
                    JOINT LETTER BRIEF RE: GOOGLE’S MOTION FOR A PROTECTIVE ORDER AND PLAINTIFFS’
                                                                     CROSS-MOTION FOR DISCOVERY
